DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/22 has been entered.

Response to Amendment
3.	The rejection of Claims 1 and 7 under 35 U.S.C. 103(a) as being unpatentable over Senoo et al. (US 2003/0157364 A1) in view of Kazuhiro et al. (JP 10-88119), Katakura et al. (US 2013/0049576 A1), and Yokoyama et al. 2 (WO 2011/059000 A1) as set forth in the Final Rejection filed 04/25/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1 and 8 under 35 U.S.C. 103(a) as being unpatentable over Senoo et al. (US 2003/0157364 A1) in view of Kazuhiro et al. (JP 10-88119), Katakura et al. (US 2013/0049576 A1), and Lim et al. (JP 2013-010742 A) as set forth in the Final Rejection filed 04/25/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1 and 9 under 35 U.S.C. 103(a) as being unpatentable over Senoo et al. (US 2003/0157364 A1) in view of Kazuhiro et al. (JP 10-88119), Katakura et al. (US 2013/0049576 A1), and Je et al. (KR 10-2011-0018195) as set forth in the Final Rejection filed 04/25/22 is overcome by the Applicant’s amendments.

Examiner’s Note
6.	The Office has relied upon national phase publication US 2012/0228598 A1 as the English equivalent of WIPO publication WO 2011/059000 A1 (herein referred to as “Yokoyama et al. 2”).

7.	The Office has relied upon national phase publication US 2010/0141119 A1 as the English equivalent of WIPO publication WO 2006/112166 A1 (herein referred to as “Yabunouchi et al.”).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

10.	Claims 1 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yabunouchi et al. (WO 2006/112166 A1) in view of Kazuhiro et al. (JP 10-88119), Katakura et al. (US 2013/0049576 A1), and Yokoyama et al. 2 (WO 2011/059000 A1).
Yabunouchi et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer (first hole transport layer), hole-transporting layer (second hole transport layer), electron-injecting layer, and cathode ((8), [0058]-[0059]); the device is not limited to this construction ([0059]).  Yabunouchi et al. discloses the following inventive compound as hole-transporting material comprising the hole-transporting layer of the organic EL device (singly or as a mixture) ([0044], [0047]-[0048]):

    PNG
    media_image1.png
    320
    702
    media_image1.png
    Greyscale

(page 7) such that r1 = r3 = 1, R1 = R3 = unsubstituted aromatic hydrocarbon group (biphenyl), r2 = r4 = 1, and R2 = R4 = unsubstituted aromatic hydrocarbon group (phenyl) of Applicant’s formula (1).  However, Yabunouchi et al. still does not explicitly disclose 1) an arylamine compound according to general formula (3) as defined by the Applicant, 2) hole-injecting layer as recited by the Applicant, nor 3) a compound according to any of general formula (4a), (4b), or (4c) as defined by the Applicant in the electron-transporting layer.
	Regarding point 1, Kazuhiro et al. discloses the following hole-injecting material for use in an organic EL device ([0007]):

    PNG
    media_image2.png
    128
    601
    media_image2.png
    Greyscale

(page 6) such that A4 = single bond, r19-20 = 0, r17-18 = r21-22 = 1, and R17-18 = R21-22 = unsubstituted aromatic hydrocarbon group (phenyl) of general formula (3) as defined by the Applicant.  Kazuhiro et al. discloses that its inventive compounds have high glass transition points and thus reduced crystallization such that their utilization results in an organic EL device with long lifetimes ([0036]).  It would have been obvious to incorporate the above compound as disclosed by Kazuhiro et al. to the hole-injecting layer of the organic EL device as disclosed by Yabunouchi et al.  The motivation is provided by the disclosure of Kazuhiro et al., which teaches that the utilization of its inventive compounds (also inherently hole-transporting) results in a device with long lifetimes.  Notice that this would result in a hole-transporting layer (second hole transport layer) comprising the above compound as disclosed by Yabunouchi et al. and a hole-injecting layer (first hole transport layer) comprising the above compound as disclosed by Kazuhiro et al.  However, Yabunouchi et al. in view of Kazuhiro et al. does not explicitly disclose the hole-injecting layer as recited by the Applicant nor a compound according to any of general formula (4a), (4b), or (4c) as defined by the Applicant in the electron-transporting layer.
	Regarding point 2, Katakura et al. discloses the use of an injection layer (“anode buffer layer”) which is interposed between the anode and an organic layer to decrease operating voltage and improve emission luminance; specific examples include the following azatriphenylene derivative as found in JP 2003-519432 ([0025]) as shown below: 

    PNG
    media_image3.png
    479
    589
    media_image3.png
    Greyscale

([0143]-[0145]).  It would have been obvious to incorporate the anode buffer layer comprising the above hexacyano azatriphenylene compound as disclosed by Katakura et al. to the organic EL device as disclosed by Yabunouchi et al. in view of Kazuhiro et al.  The motivation is provided by the disclosure of Katakura et al., which discloses that the presence of such a layer interposed between thee anode and the organic layer decrease operating voltage and improve emission luminance.  However, Yabunouchi et al. in view of Kazuhiro et al. and Katakura et al. does not explicitly disclose a compound according to any of general formula (4a), (4b), or (4c) as defined by the Applicant in the electron-transporting layer.
	Regarding point 3, Yokoyama et al. 2 discloses the following:

    PNG
    media_image4.png
    312
    349
    media_image4.png
    Greyscale

(page 20) such that Ar1-3 = unsubstituted aromatic hydrocarbon group (phenyl or naphthyl), A5 = single bond, X1-2 = X4 = carbon, X3 = nitrogen, and R23-24 =  R26-29 = hydrogen of general formula (4a) as defined by the Applicant.  Yokoyama et al. 2 discloses its compounds as material comprising the electron-transporting layer of an organic EL device ([0055]), and further discloses that its inventive compounds have high electron mobility and thin-film state stability ([0029]).  It would have been obvious to incorporate the above compound as disclosed by Yokoyama et al. 2 to the electron-transporting layer of the organic EL device as disclosed by Yabunouchi et al. in view of Kazuhiro et al. and Katakura et al.  The motivation is provided by the fact that compound (101) is an electron-transporting compounds, which is taught to have high electron mobility and thin-film state stability.

11.	Claims 1 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yabunouchi et al. (WO 2006/112166 A1) in view of Kazuhiro et al. (JP 10-88119), Katakura et al. (US 2013/0049576 A1), and Lim et al. (JP 2013-010742 A).
Yabunouchi et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer (first hole transport layer), hole-transporting layer (second hole transport layer), electron-injecting layer, and cathode ((8), [0058]-[0059]); the device is not limited to this construction ([0059]).  Yabunouchi et al. discloses the following inventive compound as hole-transporting material comprising the hole-transporting layer of the organic EL device (singly or as a mixture) ([0044], [0047]-[0048]):

    PNG
    media_image1.png
    320
    702
    media_image1.png
    Greyscale

(page 7) such that r1 = r3 = 1, R1 = R3 = unsubstituted aromatic hydrocarbon group (biphenyl), r2 = r4 = 1, and R2 = R4 = unsubstituted aromatic hydrocarbon group (phenyl) of Applicant’s formula (1).  However, Yabunouchi et al. still does not explicitly disclose 1) an arylamine compound according to general formula (3) as defined by the Applicant, 2) hole-injecting layer as recited by the Applicant, nor 3) a compound according to any of general formula (4a), (4b), or (4c) as defined by the Applicant in the electron-transporting layer.
	Regarding point 1, Kazuhiro et al. discloses the following hole-injecting material for use in an organic EL device ([0007]):

    PNG
    media_image2.png
    128
    601
    media_image2.png
    Greyscale

(page 6) such that A4 = single bond, r19-20 = 0, r17-18 = r21-22 = 1, and R17-18 = R21-22 = unsubstituted aromatic hydrocarbon group (phenyl) of general formula (3) as defined by the Applicant.  Kazuhiro et al. discloses that its inventive compounds have high glass transition points and thus reduced crystallization such that their utilization results in an organic EL device with long lifetimes ([0036]).  It would have been obvious to incorporate the above compound as disclosed by Kazuhiro et al. to the hole-injecting layer of the organic EL device as disclosed by Yabunouchi et al.  The motivation is provided by the disclosure of Kazuhiro et al., which teaches that the utilization of its inventive compounds (also inherently hole-transporting) results in a device with long lifetimes.  Notice that this would result in a hole-transporting layer (second hole transport layer) comprising the above compound as disclosed by Yabunouchi et al. and a hole-injecting layer (first hole transport layer) comprising the above compound as disclosed by Kazuhiro et al.  However, Yabunouchi et al. in view of Kazuhiro et al. does not explicitly disclose the hole-injecting layer as recited by the Applicant nor a compound according to any of general formula (4a), (4b), or (4c) as defined by the Applicant in the electron-transporting layer.
	Regarding point 2, Katakura et al. discloses the use of an injection layer (“anode buffer layer”) which is interposed between the anode and an organic layer to decrease operating voltage and improve emission luminance; specific examples include the following azatriphenylene derivative as found in JP 2003-519432 ([0025]) as shown below: 

    PNG
    media_image3.png
    479
    589
    media_image3.png
    Greyscale

([0143]-[0145]).  It would have been obvious to incorporate the anode buffer layer comprising the above hexacyano azatriphenylene compound as disclosed by Katakura et al. to the organic EL device as disclosed by Yabunouchi et al. in view of Kazuhiro et al.  The motivation is provided by the disclosure of Katakura et al., which discloses that the presence of such a layer interposed between thee anode and the organic layer decrease operating voltage and improve emission luminance.  However, Yabunouchi et al. in view of Kazuhiro et al. and Katakura et al. does not explicitly disclose a compound according to any of general formula (4a), (4b), or (4c) as defined by the Applicant in the electron-transporting layer.
	Regarding point 3, Lim et al. discloses the following:

    PNG
    media_image5.png
    290
    306
    media_image5.png
    Greyscale

(page 29) such that Ar4-6 = unsubstituted aromatic hydrocarbon group (phenyl or naphthyl) and Ar5 = divalent group of an unsubstituted aromatic hydrocarbon (phenylene) of general formula (4b) as defined by the Applicant as electron-transporting material ([0036]).  It would have been obvious to incorporate the above compound as disclosed by Lim et al. to the electron-transporting layer of the organic EL device as disclosed by Yabunouchi et al. in view of Kazuhiro et al. and Katakura et al.  The motivation is provided by the fact that the 101 is a known and useful material for electron-transport in an identical field of invention, thus rendering the utilization that would aid in charge transport (to the light-emitting layer) during the normal course of experimentation predictable with a reasonable expectation of success.

12.	Claims 1 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yabunouchi et al. (WO 2006/112166 A1) in view of Kazuhiro et al. (JP 10-88119), Katakura et al. (US 2013/0049576 A1), and Je et al. (KR 10-2011-0018195).
Yabunouchi et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer (first hole transport layer), hole-transporting layer (second hole transport layer), electron-injecting layer, and cathode ((8), [0058]-[0059]); the device is not limited to this construction ([0059]).  Yabunouchi et al. discloses the following inventive compound as hole-transporting material comprising the hole-transporting layer of the organic EL device (singly or as a mixture) ([0044], [0047]-[0048]):

    PNG
    media_image1.png
    320
    702
    media_image1.png
    Greyscale

(page 7) such that r1 = r3 = 1, R1 = R3 = unsubstituted aromatic hydrocarbon group (biphenyl), r2 = r4 = 1, and R2 = R4 = unsubstituted aromatic hydrocarbon group (phenyl) of Applicant’s formula (1).  However, Yabunouchi et al. still does not explicitly disclose 1) an arylamine compound according to general formula (3) as defined by the Applicant, 2) hole-injecting layer as recited by the Applicant, nor 3) a compound according to any of general formula (4a), (4b), or (4c) as defined by the Applicant in the electron-transporting layer.
	Regarding point 1, Kazuhiro et al. discloses the following hole-injecting material for use in an organic EL device ([0007]):

    PNG
    media_image2.png
    128
    601
    media_image2.png
    Greyscale

(page 6) such that A4 = single bond, r19-20 = 0, r17-18 = r21-22 = 1, and R17-18 = R21-22 = unsubstituted aromatic hydrocarbon group (phenyl) of general formula (3) as defined by the Applicant.  Kazuhiro et al. discloses that its inventive compounds have high glass transition points and thus reduced crystallization such that their utilization results in an organic EL device with long lifetimes ([0036]).  It would have been obvious to incorporate the above compound as disclosed by Kazuhiro et al. to the hole-injecting layer of the organic EL device as disclosed by Yabunouchi et al.  The motivation is provided by the disclosure of Kazuhiro et al., which teaches that the utilization of its inventive compounds (also inherently hole-transporting) results in a device with long lifetimes.  Notice that this would result in a hole-transporting layer (second hole transport layer) comprising the above compound as disclosed by Yabunouchi et al. and a hole-injecting layer (first hole transport layer) comprising the above compound as disclosed by Kazuhiro et al.  However, Yabunouchi et al. in view of Kazuhiro et al. does not explicitly disclose the hole-injecting layer as recited by the Applicant nor a compound according to any of general formula (4a), (4b), or (4c) as defined by the Applicant in the electron-transporting layer.
	Regarding point 2, Katakura et al. discloses the use of an injection layer (“anode buffer layer”) which is interposed between the anode and an organic layer to decrease operating voltage and improve emission luminance; specific examples include the following azatriphenylene derivative as found in JP 2003-519432 ([0025]) as shown below: 

    PNG
    media_image3.png
    479
    589
    media_image3.png
    Greyscale

([0143]-[0145]).  It would have been obvious to incorporate the anode buffer layer comprising the above hexacyano azatriphenylene compound as disclosed by Katakura et al. to the organic EL device as disclosed by Yabunouchi et al. in view of Kazuhiro et al.  The motivation is provided by the disclosure of Katakura et al., which discloses that the presence of such a layer interposed between thee anode and the organic layer decrease operating voltage and improve emission luminance.  However, Yabunouchi et al. in view of Kazuhiro et al. and Katakura et al. does not explicitly disclose a compound according to any of general formula (4a), (4b), or (4c) as defined by the Applicant in the electron-transporting layer.
	Regarding point 3, Je et al. discloses the following:

    PNG
    media_image6.png
    308
    183
    media_image6.png
    Greyscale

(page 27) such that Ar5 = divalent group of an unsubstituted aromatic hydrocarbon group (phenylene), Ar7-9 = unsubstituted aromatic hydrocarbon group (phenyl), and R30 = hydrogen of general formula (4c) as defined by the Applicant as material that can comprise the electron-transporting layer (page 6 of the Machine Translation).  Je et al. discloses its inventive compounds allow for excellent luminous efficiency and low driving voltage (page 5 of the Machine Translation).  It would have been obvious to incorporate the above compound as disclosed by Je et al. to the electron-transporting layer of the organic EL device as disclosed by Yabunochi et al. in view of Kazuhiro et al. and Katakura et al.  The motivation is provided by the fact that the above compound for use in the electron-transporting layer of an organic EL device allows for excellent luminous efficiency and low driving voltage.

Response to Arguments
13.	Applicant’s arguments on pages 12-14 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786